   Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH;
and SHARON HEMPHILL,

                    Plaintiffs,

     v.

CHRIS HOLLINS, in his official capacity as Harris
                                                    Civil Action No. 4:20-cv-03709
County Clerk,

                    Defendant,

     and

TEXAS STATE CONFERENCE OF THE
NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE
(“NAACP”) and COMMON CAUSE TEXAS,

                     Proposed Intervenor-
                     Defendants


PROPOSED INTERVENOR-DEFENDANTS TEXAS STATE CONFERENCE OF THE
 NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
  (“NAACP”) AND COMMON CAUSE TEXAS’S [PROPOSED] OPPOSITION TO
            MOTION FOR EMERGENCY INJUNCTIVE RELIEF
           Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 2 of 14




                                                       TABLE OF CONTENTS



I.         BACKGROUND .................................................................................................................... 2
      A.        Harris County’s Plans To Offer Drive-Thru Voting Have Been Public Since June. .......... 2
      B.        Drive-Thru Voting Is Not Curbside Voting. ....................................................................... 3
      C. The Texas Supreme Court Has Already Rejected Two Petitions For Mandamus Seeking
      To Stop Drive-Thru Voting. ....................................................................................................... 4
II.        ARGUMENT .......................................................................................................................... 4
      A.        The Court Is Jurisdictionally Barred From Entertaining This Case. .................................. 4
      B.        Laches Bars Relief On All Claims ...................................................................................... 7
      C.        Plaintiffs Are Not Entitled To A Preliminary Injunction.................................................... 8
           1.      Plaintiffs Have Slept On Their Rights And Therefore Cannot Show Irreparable Harm. 9
           2.      The Public Interest Favors Denial of an Injunction. ..................................................... 10
III.            CONCLUSION ................................................................................................................. 11
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 3 of 14




       Proposed Intervenor-Defendants Texas State Conference of the National Association for

the Advancement of Colored People (“NAACP”) and Common Cause Texas join Defendant

Chris Hollins and other proposed-Intervenor Defendants in opposing Plaintiffs’ motion for

preliminary injunctive relief.

       Every American citizen who is qualified to vote has “a constitutional right to vote and to

have their votes counted.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). “Not only can this right

to vote not be denied outright, it cannot, consistently with Article I, be destroyed . . .” Id.

Plaintiffs’ action and motion for injunctive relief, however, attack this sacred principle by

seeking to invalidate thousands of votes cast validly, by eligible voters, in in accordance with

official directives. Even if Plaintiffs were correct that Harris County did not have the statutory

or constitutional authority to set up the drive-thru voting locations at issue (and Plaintiffs are

decidedly not right) voiding these votes would offend the most basic principles of equity.

Therefore, this Court should deny Plaintiffs’ requested relief.

       As a threshold matter, the Court should abstain from entertaining this case under the

well-established Younger abstention doctrine because relitigating in this Court the proper

interpretation of the Texas Election Code after the Texas Supreme Court has already decided the

issue would destroy every notion of federal-state comity.

       Plaintiffs have also filed their claims too late and this suit is barred by laches. The Harris

County Clerk’s plans to conduct drive-thru polling places have been well-publicized since June

2020. If Plaintiffs truly believed the Harris County Clerk’s implementation of drive-thru polling

places violated Plaintiffs’ federal constitutional rights, they could have brought their complaint

to this Court sooner – well before early voting at drive-thru polling locations began and before

they twice brought virtually identical claims to the Texas Supreme Court and lost. The Court



                                                   1
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 4 of 14




should not countenance Plaintiffs’ delay, much less reward it with a preliminary injunction in the

midst of an election that would threaten to invalidate nearly 127,000 votes that had already been

cast at drive-thru polling places by indisputably eligible voters, all but a handful of whom are not

even parties before the court to defend their validly cast votes.

       Even if the Court reaches the merits of Plaintiffs’ motion for a preliminary injunction, it

should deny the motion because it meets none of the four prerequisites to injunctive relief.

Plaintiffs cannot establish the necessary elements for a preliminary injunction: they cannot show

likelihood of success on the merits, irreparable harm, that the balance of the equities favors the

injunction, or that an injunction would serve the public interest.

       Plaintiffs have now brought these very claims to the Texas Supreme Court twice, only to

be rejected twice. This Court should find similarly and dismiss Plaintiffs’ motion for a

preliminary injunction. To do otherwise would inject chaos into an ongoing election and destroy

faith in the United States’ electoral system.

                                     I.         BACKGROUND

       A.      Harris County’s Plans To Offer Drive-Thru Voting Have Been Public Since
               June.

       On June 15, 2020, Harris County first announced the prospect of drive-thru voting. See

ECF No. 13-3 at 15. The office of the Harris County Clerk thereafter engaged in multiple

conversations with the Secretary of State (“SOS”) regarding drive-thru voting and the SOS

approved the idea. Id. at 3, ¶¶ 4-5. The County Clerk’s office also held a series of stakeholder

meetings to discuss plans for the general election, including for drive-thru voting. Id. at 3, ¶ 6. On

July 22, 2020 Hollins announced his office had conducted a pilot drive-thru voting service during

the primary runoff and surveyed voters who used it for feedback. Id. at 17. The program was

widely considered a success. Id. In late August, the Harris County Commissioners Court approved


                                                  2
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 5 of 14




funding for drive-thru voting during the November election.1 Id. at 18. And on September 29, the

Commissioners Court approved a $9.6 million grant to help expand drive-thru voting locations.

See id. at 116-117.

       B.      Drive-Thru Voting Is Not Curbside Voting.

       Plaintiffs falsely claim that drive-thru voting is the same as “curbside voting.” ECF

No. 1 at ¶¶ 1, 19. It is not. Curbside voting is a method of voting offered to voters with certain

disabilities. Tex. Elec. Code § 64.009(a). The state Election Code provides that if a voter is

physically unable to enter the polling place without personal assistance or a likelihood of injuring

the voter’s health, on the voter’s request, an election officer must deliver a ballot to the voter at

the polling place entrance or the curb. Id. Texas requires curbside voting to be offered at all

polling locations. Id.

       Harris County’s ten drive-thru voting locations, in contrast, are their own polling

locations. Each is adjacent to a brick-and-mortar polling place and has its own election judge

and clerks. See ECF No. 13-3 at 3. To access these polling locations, voters line up in their cars.

When voters enter the line, an election clerk has them turn off their cell phones, checks their

identification, asks them the usual questions about whether their address is current, determines

whether they are on the voter roll, and if so, has them sign the voting roster, then hands them a

voting code and a voting machine—all as if they were voting in a brick-and-mortar polling

location. Id. at ¶ 10. The same rules apply as at any other polling place. For example, poll

watchers may watch the processing of voters, and there is no electioneering permitted within 100



1
       Zach Despart, Harris County OKs $17 million to add polls, voting hours and drive-thru
       voting for November election, Houston Chron. Aug. 25, 2020,
       https://www.houstonchronicle.com/politics/-houston/article/Harris-County-OKs-17M-to-
       add-polls-voting-hours-15514804.php.

                                                   3
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 6 of 14




feet of the drive-thru polling place. See Tex. Elec. Code §§ 33.056, 61.003.

       Each evening, the counts of voters at each polling location (including drive-thru polling

locations) are posted on the Harris Votes website. ECF No. 13-4. As of the end of the day on

October 30, approximately 126,912 Harris County voters had voted in drive-thru polling sites,

amounting to approximately 10.03% of total in-person votes. Id.; see also ECF No. 13-3 at ¶ 11.

       C.      The Texas Supreme Court Has Already Rejected Two Petitions For
               Mandamus Seeking To Stop Drive-Thru Voting.

       The Texas Supreme Court has already rejected two petitions for mandamus seeking to

stop drive-thru voting, including a petition filed by the same plaintiffs in this action.

       The first mandamus petition challenging Harris County’s drive-thru voting was filed on

October 15, 2020. That petition, which was brought by some of the Plaintiffs to this suit,

challenged the drive-thru voting program under Texas’s Election Code and sought an emergency

stay to stop the program. On October 22, 2020, the Texas Supreme Court dismissed the petition.

In re Hotze, No. 20-0819, Order Denying Petition (Tex. Oct. 22, 2020).

       Undeterred, on October 27, 2020, a new mandamus petition was filed in the Texas

Supreme Court by the exact same plaintiffs who filed the instant action in this Court the

following day, October 28. In re Hotze, No. 20-0863, Pet. for Writ of Mandamus (Oct. 27,

2020). That Petition raises the same exact claims raised here. Once again, the Texas Supreme

Court denied relief. In re Hotze, No. 20-0864, Order Denying Petition (Tex. Nov. 1, 2020).

                                       II.     ARGUMENT

       A.      The Court Is Jurisdictionally Barred From Entertaining This Case.

       As a preliminary matter, Plaintiffs make no showing of irreparable injury or that they have

standing to press a claim under the Elections Clause. The Supreme Court’s decision in Lance v.

Coffman, 549 U.S. 437 (2007), confirms that Plaintiffs’ Elections Clause claim raises the kind of


                                                  4
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 7 of 14




generalized grievance that is insufficient to confer standing. Id. at 542 (Election Clause claim “is

precisely the kind of undifferentiated, general grievance about the conduct of government that we

have refused to countenance in the past”).

       This Court should also abstain from considering this case under the well-established

Younger extension doctrine. See Younger v. Harris, 401 U.S. 37 (1971). Plaintiffs ask this

Court to interpret the Texas Election Code in a manner that raises federal constitutional

questions. But doing so would lead this Court to make “a constitutional determination []

predicated on a reading of the statute that is not binding on state courts and may be discredited at

any time,” which, under Younger, “essentially render[s] the federal-court decision advisory and

the litigation underlying it meaningless.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987)

(citing Moore v. Sims, 442 U.S. 415, 428, 99 S.Ct. 2371, 2379, 60 L.Ed.2d 994 (1979)). Thus,

lest it violate the provision against advisory opinions that has existed nearly long as this country

has existed, this Court must abstain from hearing this case.2

       Younger stands for the proposition, inter alia, that “the National Government, anxious

though it may be to vindicate and protect federal rights and federal interests, always endeavors to

do so in ways that will not unduly interfere with the legitimate activities of the States.” 401 U.S.

at 44. As further explained in Pennzoil, Younger abstention is necessary where, as here, “the

State's interests in the proceeding are so important that exercise of the federal judicial power

would disregard the comity between the States and the National Government.” Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 11 (1987); see also Younger, 401 U.S. at 43-44 (“courts of equity

should not act . . . when the moving party has an adequate remedy at law and will not suffer



2
       NAACP and Common Cause Texas also join in the Pullman abstention argument by
       Proposed Intervenor-Defendants MJ for Texas, et al. See ECF No. 13 at Section IV.A.

                                                  5
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 8 of 14




irreparable injury if denied equitable relief.”)

        Such is the case at hand. First and foremost, this Court’s consideration of potential federal

constitutional claims in this case would necessarily involve unwarranted interpretations of state

statutes. Indeed, the Texas Supreme Court has already twice rejected Plaintiffs’ claim that Harris

County’s determination – in consultation with the Secretary of State’s Director of Elections – that

the Texas Election Code authorized Defendant Hollins to recommend and the Harris County

Commissioners Court to approve drive-thru voting locations during both the early voting period

and on Election Day.3 Were this Court to entertain Plaintiffs’ motion, it would entirely disregard

the notion of comity between the states and the federal government by relitigating a case already

decided in the highest state court. Nor is there any contention that Plaintiffs do not have an

adequate remedy at law. In fact, Plaintiffs have sought a remedy at law multiple times – including

through multiple requests for mandamus relief at the Texas Supreme Court. That they have lost

(twice) does not mean that they do not have relief: rather, it means that their claims are too legally

deficient to warrant relief.

        Second, Texas’s interests here are so important that the exercise of federal judicial power

would disregard the comity between the states and the federal judiciary. Drive-thru voting has

been approved by actors in every echelon of the Texas government. The Texas Election Code

enacted by the Legislature authorizes the county Commissioners Courts to determine polling

locations; here, the Harris County Clerk recommended drive-thru voting locations in consultation

with the Director of Elections of the Secretary of State, and those drive-thru voting locations

were unanimously approved by the Commissioners Court. For a federal court to substitute its


3
        McCullough, Jolie. Texas Supreme Court rejects Republican-led effort to throw out
        nearly 127,000 Harris County votes, Texas Tribune (Nov. 1, 2020), available at:
        https://www.texastribune.org/2020/11/01/texas-drive-thru-votes-harris-county/.

                                                   6
     Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 9 of 14




interpretation of state law for the unanimous judgment of the state officials – both Republicans

and Democrats – charged with implementing the Texas Election Code as well as the Texas

Supreme Court – all Republicans – charged with interpreting the Texas Election Code would

disregard Texas’ ability to regulate its own elections.

       Not only does this fly in the face of Texas state regulations allowing for county clerks

and the Texas Secretary of State to regulate state elections, it undercuts the basic notion that “all

political power flows from the people,” who control a state’s lawmaking processes. See Arizona

State Legislature v. Arizona Indep. Redistricting Comm'n, 576 U.S. 787, 824 (2015). Harris

County officials acted pursuant to a lawful grant of authority from the Texas Legislature – an

action that was subsequently upheld by the State’s highest court. That ends the Election Clause

inquiry right there. Id. at 813-14; Riley v. Kennedy, 553 U.S. 406, 425 (2008) (“A State’s highest

court is unquestionably the ultimate expositor of state law.”); see also Corman v. Torres, 287 F.

Supp. 3d 558, 573 (M.D. Pa. 2018).

       B.      Laches Bars Relief On All Claims

       Laches is founded on the “maxim that equity aids the vigilant and not those who slumber

on their rights.” State of Kansas v. State of Colorado, 514 U.S. 673, 687 (1995) (quoting Black’s

Law Dictionary 875 (6th ed. 1990)). Here, Plaintiffs delayed to such an extent that to allow them

to conduct this eleventh-hour litigation would unreasonably prejudice Texas voters, including the

members of NAACP and Common Cause Texas. See Costello v. United States, 365 U.S. 265,

282 (1961) (“Laches requires proof of (1) lack of diligence by the party against whom the

defense is asserted, and (2) prejudice to the party asserting the defense.”).

       There is no dispute that Plaintiffs have slept on their rights in bringing this action at this

late date, and having already sought relief before the Texas Supreme Court (twice). Nor is it

disputed that Harris County has already been engaged in drive-thru voting throughout the early
                                                  7
    Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 10 of 14




voting period, nor that the county’s plans for drive-thru voting have been widely known and

publicized for months. Rather, Plaintiffs bring this challenge just days before a general election,

threatening nearly 127,000 voters who relied on a state-approved method of voting with the

prospect of disenfranchisement. Failing to act quickly, as Plaintiffs failed to do, puts Proposed

Intervenor-Defendants, nearly 127,000 Texas voters, and Texas election officials in an untenable

position. That is why courts have refused to grant relief when plaintiffs delay, even in election

cases. See, e.g., Perry v. Judd, 471 F. App’x 219, 224 (4th Cir. 2012) (“Despite the fact he was

able to bring these constitutional challenges for over four months before the filing deadline of

December 22, 2011, Movant waited until the eleventh hour to pursue his claims. . . . This

deliberate delay precludes the possibility of equitable relief.”); see also White v. Daniel, 909 F.2d

99 (4th Cir. 1990); Ariz. Minority Coal. for Fair Redistricting v. Ariz. Ind. Redistricting

Comm’n, 366 F. Supp. 2d 887, 907-09 (D. Ariz. 2005).

       “Under certain circumstances, such as where an impending election is imminent and a

[s]tate’s election machinery is already in progress, equitable considerations . . . justify a court in

withholding relief.” Reynolds v. Sims, 377 U.S. 533, 585 (1964). Injunctive relief is

inappropriate in light of equitable considerations where “greater harm lies in casting doubt on

and imperiling the upcoming election.” Berry v. Kander, 191 F. Supp. 3d 982, 988 (E.D. Mo.

2016) (denying candidate’s request for injunction against Secretary of State’s enforcement of

congressional districts in upcoming election). Because Plaintiffs’ inexcusable delay has

prejudiced Proposed Intervenor-Defendants and Texas voters, laches bars Plaintiffs’ claims, and

the Court should deny Plaintiffs’ motion for a preliminary in-junction.

       C.      Plaintiffs Are Not Entitled To A Preliminary Injunction.

       If the Court proceeds to consider the merits of Plaintiffs’ claims (which it should not), it

should reject Plaintiffs’ motion for a preliminary injunction because Plaintiffs have not
                                                   8
    Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 11 of 14




established any of the four factors required for such relief: (1) a substantial likelihood of success

on the merits, (2) a substantial threat of irreparable injury if the injunction is not issued, (3) that

the threatened injury if the injunction is denied outweighs any harm that will result if the

injunction is granted, and (4) that the grant of an injunction will not disserve the public interest.

Texans for Free Enter. v. Tex. Ethics Comm’n, 732 F.3d 535, 537 (5th Cir. 2013).

        NAACP and Common Cause Texas join the arguments made by Defendant Hollins and

Proposed Intervenor-Defendants MJ for Texas, et al. in opposing Plaintiffs’ motion. See ECF

No. 22 at Sections V.A, V.B, V.C; ECF No. 13-1 at Sections B.1, B.3 and B.4.

                1.      Plaintiffs Have Slept On Their Rights And Therefore Cannot Show
                        Irreparable Harm.

        For the same reasons that Plaintiffs’ claims are barred by laches, Plaintiffs also cannot

show irreparable harm in the absence of an injunction. See Daniels Health Scis., L.L.C. v.

Vascular Health Scis., L.L.C., 710 F.3d 579, 585 (5th Cir. 2013).

        “A long delay by plaintiff after learning of the threatened harm also may be taken as an

indication that the harm would not be serious enough to justify a preliminary injunction.”

Wright & Miller, 11A Federal Practice and Procedure, § 2948.1 (3d ed., April 2017 update).

Undue delay negates the contention that the feared harm will truly be irreparable. See

Gonannies, Inc. v. Goupair.com, Inc., 464 F. Supp. 2d 603, 609 (N.D. Tex. 2006); see also Boire

v. Pilot Freight Carriers, Inc., 515 F.2d 1185, 1193 (5th Cir. 1975) (affirming denial of

temporary injunction due in part to three-month delay in seeking relief).

        Here, the drive-thru voting process was not a secret. It was widely and effectively

publicized by the Harris County Clerk this summer. If not, members of the public, including

Plaintiffs, would not have known that such process was available. If Plaintiffs had truly believed

that their federal constitutional rights would be injured by having drive-thru polling locations,


                                                    9
    Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 12 of 14




they could have, and should have, filed an action in this Court months ago – before the first day

of early voting, before twice going to the Texas Supreme Court, and before nearly 127,000

eligible voters cast their ballots at drive-thru polling locations with every reason to believe their

votes had been validly cast and would be counted. Plaintiffs chose instead to seek redress in the

State Court, and initiated their first failed action in State Court on October 15, 2020, once early

voting was already underway. Thus, Plaintiffs were fully aware of the process before even one

ballot was cast and still delayed. Had Plaintiffs truly believed that their federal rights were

implicated, they could have initiated an action before this Court on that date. Instead, Plaintiffs

waited until October 28, 2020 to file their Complaint – after losing their first case in the Texas

Supreme Court and the day after filing a second case in the Texas Supreme Court, which has

since been rejected. Plaintiffs’ decision to wait resulted in thousands of voters casting ballots

through the challenged process.

       Assuming arguendo that there is any merit to Plaintiffs’ claims, Plaintiffs now seek to

invalidate ballots cast by indisputably eligible voters that could have been cast in a different

manner had Plaintiffs filed their claims sooner and been successful in obtaining relief. Plaintiffs’

dilatory actions should not be rewarded. See Smith v. Johnson, 440 F.3d 262 (5th Cir. 2006);

Harris v. Johnson, 376 F.3d 414 (5th Cir. 2004). It is simply bad public policy to permit this

type of litigation at this late date. The relief sought would serve no purpose other than to

disenfranchise voters. Worse still, it would disenfranchise those who already have voted via a

process approved by all levels of Texas state government.

               2.      The Public Interest Favors Denial of an Injunction.

       The protection of voters’ franchise-related rights is “without question in the public

interest.” Charles H. Wesley Educ. Fdn., Inc. v. Cox, 408 F.3d 1349, 1355 (11th Cir. 2005).

Here, granting an injunction the day before the election would unquestionably disserve the public
                                                  10
    Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 13 of 14




interest. Garza v. Dallas Indep. Sch. Dist., 2001 WL 492384, at *2 (N.D. Tex. May 4, 2001). A

preliminary injunction would introduce chaos: voters facing the prospect of disenfranchisement

will seek to cast valid ballots on Election Day but will be worried about voting twice and being

prosecuted for voter fraud, while other voters will simply accept the fact that they will have no

way of knowing whether their vote was counted.

       This is the exact type of chaos that the Purcell doctrine seeks to avoid. Purcell v.

Gonzalez, 549 U.S. 1, 4-5 (2006) (per curiam) (cautioning federal courts from enjoining election

rules at the last minute); see also Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.

Ct. 1205, 1207 (2020) (“lower federal courts should ordinarily not alter the election rules on the

eve of an election”); Texas Alliance for Retired Americans v. Hughs, 976 F.3d 564 (5th Cir.

2020) (noting the “value of preserving the status quo in a voting case on the eve of an election”).

This Court should apply the Purcell principle and decline Plaintiffs’ requested relief.

                                     III.    CONCLUSION

       For the foregoing reasons, this Court should deny Plaintiffs’ request for a preliminary

injunction.




                                                11
   Case 4:20-cv-03709 Document 32 Filed on 11/02/20 in TXSD Page 14 of 14




Dated: November 2, 2020                    Respectfully submitted,

Jon Greenbaum*                                /s/ Lindsey B. Cohan
Ezra Rosenberg*                            Lindsey B. Cohan
John Libby*                                State Bar No. 24083903
John Powers*                               Dechert LLP
Voting Rights Project                      515 Congress Avenue, Suite 1400
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS        Austin, TX 78701-3902
UNDER LAW                                  (512) 394-3000
1500 K Street NW, Suite 900                lindsey.cohan@dechert.com
Washington, DC 20005
Tel: (202) 662-8300                        Neil Steiner
jgreenbaum@lawyerscommittee.org            May Chiang
erosenberg@lawyerscommittee.org            Julia Markham-Cameron
jlibby@lawyerscommittee.org                DECHERT LLP
jpowers@lawyerscommittee.org               1095 Avenue of the Americas
                                           New York, New York 10036-6797
Robert Notzon                              Tel: (212) 698-3500
THE LAW OFFICE OF ROBERT NOTZON            neil.steiner@dechert.com
1502 West Ave.                             may.chiang@dechert.com
Austin, Texas 78701                        julia.markham-cameron@dechert.com
Tel: (512) 474-7563
robert@notzonlaw.com                       Erik Snapp*
                                           DECHERT LLP
Nickolas Spencer                           35 West Wacker Drive, Suite 3400
SPENCER & ASSOCIATES, PLLC                 Chicago, IL 60601
8403 Westglen Drive, Suite 2000            Tel: (312) 646-5800
Houston, TX 77063                          Erik.Snapp@dechert.com
Tel: (713) 863-1409
nas@naslegal.com                           Counsel for Proposed Intervenor-Defendants
                                           Texas State Conference of NAACP Branches,
                                           Common Cause Texas, Andrea Chilton Greer,
                                           and Yekaterina Snezhkova

                                           *Pro hac vice motion forthcoming




                                      12
